Citation Nr: 0119911	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  95-13 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from June 1965 to May 
1969.  

The issue of entitlement to service connection for a 
bilateral hearing loss on direct basis was previously denied 
by Department of Veterans Affairs (VA) rating decisions of 
June 1985 and October 1988.  The veteran did not appeal the 
decision within one year of notification thereof in October 
1988.  

This current matter came before the Board on appeal from a 
rating decision of February 1993, by the Honolulu, Hawaii 
Regional Office (RO), which denied the veteran's attempt to 
reopen his claim of entitlement to service connection for 
bilateral hearing loss on a direct basis; this rating action 
also denied the veteran's claim for service connection for 
PTSD and hepatitis on the merits.  A notice of disagreement 
with this determination was received in April 1993.  A 
subsequent rating action dated in May 1994 determined that 
new and material evidence had not been submitted to reopen 
the veteran's claims for service connection for PTSD and 
bilateral hearing loss on direct basis; that rating action 
also confirmed the denial of service connection for 
hepatitis.  A statement of the case, addressing the issues of 
service connection for bilateral hearing loss and hepatitis, 
was issued in July 1994.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
August 1994.  A transcript of that hearing is construed as a 
timely filed substantive appeal of the claims.  A 
supplemental statement of the case (SSOC) was issued in 
February 1995, which noted that a hearing officer's decision 
found that, while new and material evidence had been 
submitted to reopen the claim for service connection for 
PTSD, the claim remained denied on the merits.  A substantive 
appeal (VA Form 9), pertaining to the issue of PTSD, was 
received in April 1995.  

Service connection for PTSD was previously denied by the 
Board of Veterans' Appeals (hereinafter Board) in May 1992.  
In a January 1998 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim, and 
remanded the reopened claim to the RO for additional 
development and consideration pursuant to Bernard v. Brown, 4 
Vet. App 384 (1993).

By a decision issued in March 2000, the Board determined that 
new and material evidence had been received to reopen the 
claims for service connection for bilateral hearing loss, and 
denied that claim on the merits, as well as the veteran's 
claims for service connection for PTSD, and hepatitis.  

The veteran thereafter appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, pursuant to a joint motion of VA and the veteran, 
issued an October 2001 order, vacating the Board's March 2000 
decision with regard to the denials of service connection for 
bilateral hearing loss, PTSD, and hepatitis.  The Court 
remanded these matters for readjudication in accordance with 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103, 5103A), and, with regard to the claim for service 
connection for PTSD, for additional efforts to obtain 
credible supporting evidence of the veteran's claimed 
stressors.  The decision below is promulgated pursuant to the 
Court Order and the incorporated joint motion for remand.  


FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in June 1985 and October 1988, decisions that were not 
appealed within one year of the notice thereof.  

2.  Evidence obtained since the October 1988 rating action 
includes statements and testimony by the veteran, private 
treatment reports, VA outpatient treatment records, and VA 
examination reports; and this evidence is so significant that 
it must be considered in order to fairly decide the merits of 
a claim for service connection for bilateral hearing loss on 
a direct basis.  


CONCLUSION OF LAW

1.  The RO's October 1988 rating decision which denied 
service connection for bilateral hearing loss on direct basis 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2000).  

2.  The additional evidence submitted since October 1988 
constitutes new and material evidence which is sufficient to 
reopen the claim for service connection for bilateral hearing 
loss on a direct basis, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The records reflect that the veteran served on active duty 
from June 1965 to May 1969.  The service medical records are 
negative for any complaints, findings, or diagnosis of 
hearing loss.  The records show that the veteran served as an 
airplane electrician.  The separation examination, conducted 
in May 1969, reflected no complaints or findings of a 
bilateral hearing loss; the veteran's auditory acuity was 
reported as 15/15, bilaterally, on whispered and spoken voice 
test.  

On the occasional of his initial VA examination in July 1969, 
the veteran gave a history of suffering from ear infections 
during service; he noted that his right tympanic membrane 
ruptured but had since healed.  The veteran reported periodic 
pain and discharge from his right ear.  The veteran also 
described slight hearing loss in the right ear, with a 
buzzing sensation.  Following an evaluation, the examiner 
noted that the veteran had a chronic ear infection of the 
right ear; however, he stated that the veteran's hearing was 
within normal limits.  

Medical evidence of record dated in the 1970's and 1980's, 
including VA as well private treatment reports, reflect 
treatment and evaluation for several disabilities.  During a 
VA compensation examination in April 1985, it was noted that 
the veteran had a crackly sound in the left ear; hearing was 
normal in the left ear, but diminished in the right ear.  On 
the authorized audiological evaluation in June 1988, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
45
60
LEFT
35
35
25
40
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear.  No 
pertinent diagnosis was reported.  

A July 1989 private medical report indicates that in May 1980 
the veteran underwent a left stapedectomy, with significant 
closure of the air-bone gap following the surgery.  He also 
underwent a right stapedectomy in April 1982, with 
satisfactory closure of the air-bone gap after the surgery.  
An audiometric examination in May 1982 revealed an average 
puretone threshold of 10 decibels bilaterally, with speech 
discrimination ability of 100 percent in the right ear and 98 
percent in the left ear.  The private physician stated that 
an audiometric examination in July 1984 had showed an average 
puretone threshold of 18 decibels in the right ear and 12 
decibels in the left ear.  Contemporaneous with the July 1989 
report, the veteran had reported a decrease in his hearing 
acuity.  

In a medical opinion from the VA medical center (MC), dated 
in November 1989, a VA audiologist concluded that the 
veteran's hearing loss was of the sensorineural type, with a 
minimal conductive component in the right ear at three 
frequencies.  The audiologist noted that, typically, otitis 
externa, which involves inflammation of the skin of the 
external auditory meatus, did not cause any degree of hearing 
loss.  With severe otitis externa, where the skin is swollen 
to the point of blocking the passage of sound, or if purulent 
exudates block the passage of sound, a conductive type 
hearing loss could result.  Such hearing loss would, however, 
disappear with the alleviation of the swelling or exudate.  

The audiologist also stated that, because the veteran's 
hearing acuity was within normal limits on separation from 
service, the perforation of the right tympanic membrane 
during service, as claimed by the veteran, did not result in 
any hearing loss.  Based on the available medical evidence, 
the audiologist found that the veteran had developed 
bilateral otosclerosis following his separation from service, 
which resulted in the stapedectomies in 1980 and 1982.  He 
also stated that otosclerosis normally occurred in the third 
or fourth decade of life and occurred regardless of military 
service.  The examiner also commented that following the 
stapedectomies the veteran developed a sensorineural hearing 
loss, the cause of which was not shown, as documented in the 
June 1988 audiometric examination.  

In June 1992 the veteran submitted copies of the command 
histories for Patrol Squadron Six for 1966 through 1968.  The 
command histories indicate that Patrol Squadron Six was home 
ported at the Naval Air Station at Barber's Point, Hawaii, 
and that the squadron participated in numerous exercises and 
Pacific fleet ASW support during the referenced years.  The 
squadron dispatched planes at various times to the 
Philippines, Alaska, Canton Island, Australia, Okinawa, and 
for "Yankee Team" operations in April 1968.  The veteran was 
assigned to the squadron in 1966, 1967, and 1968 as an 
electrician.  The command histories make no reference to any 
planes being dispatched to Vietnam, that any crews of the 
squadron served in Vietnam or were involved in combat, or 
that the squadron participated in any specific activities 
pertaining to the war in Vietnam.  

On the authorized audiological evaluation in September 1992, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
45
60
LEFT
25
25
25
30
50

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 92 in the left ear.  

During an August 1994 hearing the veteran testified that he 
had a total hearing loss in 1980, which resulted in the 
stapedectomies in 1980 and 1982, which he attributed to noise 
exposure during service.  

Received in November 1996 were VA treatment reports dated 
from November 1988 to November 1996, reflecting clinical 
evaluation and treatment for several disabilities.  The 
records indicate that the veteran was seen for evaluation of 
hearing loss in September 1993; no pertinent diagnosis was 
reported.  The records are silent with respect to any 
diagnosis or etiology of any hearing loss.  


II.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

With respect to organic diseases of the central nervous 
system, such as sensorineural hearing loss, if such disease 
develops to a compensable (10 percent) degree or more within 
one year from the date of separation from service, such 
disease may be service connected, even though there is no 
evidence of such disease in service.  See 38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Moreover, in order for hearing loss to be considered a 
disability for VA benefits purposes, the degree of severity 
of hearing impairment must fall within the guidelines set 
forth at 38 C.F.R. § 3.385 (2000).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Because the issue in the present appeal does not arise from 
an original claim, but rather come from an attempt to reopen 
a claim which was previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Until very recently, precedent of the United States 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
the decision of the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, supra.  Elkins required that it 
first, had to be determined whether the appellant had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim was reopened, it had to 
be determined whether, based upon all the evidence of record, 
the claim, as reopened, was well grounded; third, if the 
claim was well-grounded, the merits of the claim had to be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed.Cir. 2000).  

That recent caselaw had overturned previous precedent holding 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material," and then, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  See Manio v. Derwinski, 1 Vet. App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In addition, the law has long been clear that "the Board does 
not have jurisdiction to consider a claim which [has been] 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well-grounded. See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 
4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted on 
November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -
- Nothing in this section shall be 
construed to require the Secretary to 
reopen a claim that has been disallowed 
except when new and material evidence is 
presented or secured, as described in 
section 5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)). 
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for a cervical spine 
disorder.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge v. West, 155 F.3d 1356 (Fed Cir 1998).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims: "Hodge provides for a reopening 
standard which calls for judgments as to whether new evidence 
(1) bears directly or substantially on the specific matter, 
and (2) is so significant that it must be considered to 
fairly decide the merits of the claim."  Fossie v. West, 12 
Vet. App. 1, 4 (1998).  In determining whether newly 
submitted evidence is material under the caselaw discussed 
above, the Board is further guided by the Federal Circuit 
Court's discussion of the "uniquely pro-claimant" quality of 
the veterans' benefits system such that, although "not every 
piece of new evidence is 'material' . . . we are concerned . 
. . that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claim of 
service connection for bilateral hearing loss on direct 
basis, is that which has been submitted since the RO's 
October 1988 decision.  

In this case, as previously discussed, the RO denied service 
connection for bilateral hearing loss in October 1988.  In 
making that decision, the RO found that the service medical 
records were negative for any complaints, treatment or 
diagnosis of hearing loss; it was also determined that the 
current hearing loss is not shown to have originated within 
active duty.  The evidence received since the October 1988 RO 
decision regarding a claim for service connection for 
bilateral hearing loss have been reported and discussed 
above.  

Pertinent evidence associated with the claims file since the 
October 1988 RO decision includes military personnel records, 
unit history of Patrol Squadron Six, report of a VA 
audiological evaluation in September 1992, and several 
statements from the veteran pertaining to his extensive 
exposure to acoustic trauma as an aviation electrician during 
service.  This evidence bears directly and substantially upon 
the specific matter under consideration and was not 
considered by the RO in its October 1988 decision.  The 
additional material does not contain any additional 
information suggesting that the veteran's bilateral hearing 
loss was present during service; however, it does provide 
additional corroboration of the existence of hearing loss at 
the present time.  More importantly, it includes detailed 
testimony as to the veteran's receipt of acoustic trauma 
during service, namely, duty at the Naval Air station at 
Barber's point, Hawaii and duty as an aircraft electrician.  
This evidence is of such significance to the determinations 
before the Board that it should be considered as a part of a 
merits review of the veteran's claim.  

The Board finds that the additional evidence submitted to 
reopen the claim for service connection for bilateral hearing 
loss on direct basis, includes evidence which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The 
aforementioned evidence constitutes new and material evidence 
under 38 C.F.R. § 3.156(a) (2000), and the Board is required 
to reopen the previously denied claim of entitlement to 
service connection for bilateral hearing loss.  In addition, 
the Board finds that additional development by the RO is 
needed before the Board can proceed in adjudicating the 
veteran's claim on the merits.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for bilateral hearing loss on a direct 
basis, the appeal is granted.  


REMAND

I.  Service connection for bilateral hearing loss on a direct 
basis.

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for bilateral hearing loss.  Accordingly, 
this claim should be considered by the RO on a de novo basis 
prior to any further action by the Board.  Curry v. Brown, 7 
Vet. App. 59, 67 (1994).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty-to-assist 
provisions contained in the new statute.  See VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In addition, under the new law, a veteran is entitled to a 
complete VA medical examination which includes an opinion 
whether there is a nexus between the claimed disorder and 
service based on all possible evidence.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2097-98 (to be codified as amended at 38 U.S.C. § 5103).  
While the record indicates that the veteran currently has 
bilateral hearing loss, it is unclear whether any examiner 
has, in light of the evidence of record, specifically 
addressed the question of whether any hearing loss is due to 
acoustic trauma suffered while on active duty.  Based on a 
review of the evidence of record, the Board finds that 
further evidentiary development is necessary to obtain more 
definitive evidence on this point, especially in light of the 
passage of time following the veteran's separation from 
service and his last VA audiological evaluation in September 
1992, at which time hearing loss was shown, but the examiner 
failed to provide an opinion regarding the etiology of such 
hearing loss.  The Court has held that when the medical 
evidence is inadequate, the Board is always free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination that clearly support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

VA's duty to assist requires that the veteran be afforded a 
VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and includes an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).  For these 
reasons, a remand is required.  Upon remand, the veteran 
should receive VA testing and examination of his hearing.  
The examiner should be asked to review the history shown in 
the veteran's claims file, to provide an opinion as to the 
likelihood that the veteran's current bilateral hearing loss 
is attributable to his exposure to noise as an aircraft 
electrician during active duty in Vietnam.  

II.  Entitlement to service connection for PTSD.

The Joint Motion acknowledged that VA had made several 
attempts to develop credible supporting evidence to 
corroborate the claimed stressors.  However, the Joint Motion 
instructed that VA make more efforts to seek corroboration of 
the stressors discussed below.  It was determined that one 
alternative was for VA to request the Department of Defense 
or the pertinent service branch to assign one person to 
review the pertinent records and, without divulging specific 
contents of the same, corroborate whether in fact Appellant 
experienced or could have experienced the stressors in 
questions.  It was further agreed that, upon remand, a new 
determination of whether the veteran participated in combat 
should be made.  

The veteran reported several incidents that occurred in 
service during his tours in Vietnam.  Significantly, during a 
personal hearing in September 1990, the veteran testified 
that he was assigned to VP-6 conducting aerial reconnaissance 
for the Central Intelligence Agency (CIA).  He stated that 
they would perform a 12-14 hour flights every other day 
during those three-month periods, flying out at 30,000 feet 
and returning 50 feet above the water, taking pictures of 
what they found, being shot at, and calling in fire power.  
He also stated that after the other planes destroyed the 
ships, his plane had to make a visual record of the results 
and conduct a body count.  He further stated that they were 
in a "hot zone" every day, that they were fired upon during 
every mission, and that they could see the ship crews running 
for the guns because they were flying at deck level.  

During a hearing in November 1991, the veteran again 
testified that while stationed in Vietnam he served on a crew 
that conducted air reconnaissance of shipping lanes for the 
Navy and the CIA and that they were in combat every day, in 
that they were shot at by the ships they were flying over.  
He stated that they received artillery fire from the ships, 
and that they were escorted out of Red China after flying 
there on the same day that the USS Pueblo was taken.  He also 
stated that on the day following the capture of the USS 
Pueblo the plane's crew was put on alert, and that nuclear 
weapons were loaded on their plane, which they flew into 
North Korea.  They returned to Japan after 12 hours without 
having used the weapons.  

He testified that his duties on the plane consisted of 
operating the radar equipment and taking photographs of the 
ships after they were attacked.  He stated that they could 
see the men on the ships run for their guns, because they 
were flying deck level with the ships.  He also stated that 
they were always under fire, and that they took a couple of 
rounds in the tail two or three times.  He also testified 
that another squadron had a plane shot down doing the same 
patrol.  He stated that they flew 50 feet above the water in 
order to avoid detection by radar.  He also stated that the 
pilot would narrate what was happening because all the crew 
operating the equipment in the back of the plane could not 
see what was going on.  The pilot described men on the ships 
going for their guns.  The veteran also stated that he was 
frightened because they could not parachute out of the plane 
due to the antennas encircling the aircraft, so that it was 
referred to as a "flying coffin." He testified that he was 
frightened every time they took off because he did not know 
if they would return.  He also testified that a couple of men 
on the ground crew had been removed from their duties because 
of the stress of the attacks on the base at Cam Ranh Bay.

In a report of contact (VA Form 119), dated in February 1990, 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), (formerly United States Army and Joint 
Services Environmental Support Group (ESG)) related that the 
records pertaining to veteran's service in the Navy could not 
be researched to provide verification of the veteran's 
claimed stressors because the relevant records had not yet 
been declassified.  Subsequently, in March 1990, the ESG 
responded that they were unable to locate any Vietnam data to 
verify the stressors described by the veteran.  They 
described the mission of Patrol Squadron Six, to which the 
veteran was assigned, as conducting all weather antisubmarine 
warfare (ASW) operations.  The tasks in accomplishing that 
mission included detecting and tracking and, when directed, 
destroying enemy submarines.  The squadron also conducted 
antisubmarine escort of convoy and fleet units, patrolled sea 
and coastal areas to protect against enemy submarine attacks, 
conducted reconnaissance flights, and participated in sea-air 
rescue operations.  The ESG was able to verify that Patrol 
Squadron Six participated in ASW operations and fleet 
exercises, but did not provide any detailed descriptions of 
the ASW operations.  

In addition, the Board notes that medical evidence of record 
from March 1985 to July 1984 reflect that the veteran 
received diagnoses, evaluation and treatment for PTSD; those 
diagnoses of PTSD were all based upon veteran's descriptions 
of his experiences in Vietnam, and resulting problems of 
nightmares, flashbacks, anxiety, difficulty sleeping, etc.  
However, following a VA psychiatric examination in February 
1999, the examiner provided a diagnosis of anxiety disorder, 
not otherwise specified, and R/O narcissistic personality 
disorder.  The examiner stated that the social stressors upon 
which the diagnoses were based included inadequate finances 
and unresolved legal issues, not military service.  

In light of the conflicting diagnoses, the Board finds 
additional development is warranted.  For VA compensation 
purposes, a PTSD diagnosis must be based on an in-service 
stressor history which has been verified (except where a 
veteran was engaged in combat). A diagnosis of PTSD, related 
to service, which is based on an examination which relied 
upon an unverified history, is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  If any in-service 
stressful events are verified, the veteran is entitled to a 
VA psychiatric examination to determine whether any verified 
stressful events are sufficient to support a PTSD diagnosis 
in his case.  

The parties to the Joint Motion further noted that, in its 
March 2000 decision, the Board determined that a clear or 
substantiated diagnosis of PTSD had not been established.  In 
this regard, the RO should bear in mind that the regulation 
concerning service connection for PTSD has been changed to 
reflect the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  Under the former version of 38 C.F.R. § 3.304(f), 
service connection for PTSD required "medical evidence 
establishing a clear diagnosis of the condition."  However, 
on June 18, 1999 38 C.F.R. § 3.304(f) was retroactively 
amended, effective March 7, 1997.  The change in the 
regulation indicates that service connection for PTSD 
requires "medical evidence diagnosing the condition in 
accordance with § 4.125(a)."  38 C.F.R. § 3.304(f) (2000).  
Upon readjudication of the veteran's claim, the RO should 
ensure that the revised version of 38 C.F.R. § 3.304(f) is 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As noted above, On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Pub. L. No. 106-475, § 3 (a), 114 
Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  In short, because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  A decision by the Board at this 
time would be potentially prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

III.  Service connection for hepatitis.

As for the claim of service connection for hepatitis, the 
parties to the February 2001 joint motion noted that the 
Board had denied the claim of service connection for 
hepatitis on the grounds that it was not well-grounded under 
the law as then set forth in 38 U.S.C.A. § 5107 (West 1991).  

Upon reviewing the record, the Board notes that the service 
medical records show that the veteran was sent for a 
hepatitis check at the U. S. Naval Hospital at Barber's point 
in Hawaii, in October 1968; however, there is no indication 
as to the reason the veteran was sent for that evaluation, 
nor do the records reflect the findings of the hepatitis 
check.  In addition, while the enlistment examination of 
February 1965 only reported a preservice surgery for 
tonsillitis, during the separation examination in May 1969, 
the veteran reported an inservice appendectomy.  The records 
on file are devoid of hospital records related to an 
appendectomy.  Therefore, the Board directs that an attempt 
be locate any additional service medical records, including 
any hospital records regarding any inservice surgical 
procedure, including an appendectomy.  

In addition, post-service treatment reports show that the 
veteran was found to have hepatitis C in July 1991.  
Subsequent VA and private treatment reports indicate that the 
veteran continued to be evaluated for abnormal liver function 
studies, with no definite cause for the elevated liver 
enzymes and hepatomegaly.  The report of an August 1993 VA 
laboratory study indicates that diagnostic testing was 
negative for the hepatitis B antibody, positive for the 
hepatitis A antibody, and reactive for the hepatitis C 
antibody.  A VA progress note dated in February 1994 reported 
that diagnostic testing revealed abnormal liver function 
studies, although the veteran was asymptomatic for liver 
disease; following additional testing and physical 
examination, the pertinent diagnosis was mild, chronic, 
hepatitis, with a positive hepatitis C antibody.  A VA 
examination conducted in September 1995 reported a diagnosis 
of chronic hepatitis C.  The examiners have failed to provide 
any etiology for the reported diagnosis of hepatitis.  

Based on a review of the evidence of record, the Board finds 
that further evidentiary development is necessary to obtain 
more definitive evidence on this point, especially in light 
of the passage of time following the veteran's separation 
from service and the first documentation of hepatitis.  
Therefore, to satisfy VA's duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim, a new 
examination is necessary to better evaluate the veteran's 
claim of service connection for hepatitis.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Specifically, the Board finds that a medical nexus 
opinion is required from an expert who has obtained a 
specific history, and reviewed the entire claims file, 
including all of the veteran's service medical records, 
something that has not yet been done.  38 C.F.R. § 19.9 
(2000).  

IV.  Service connection for bilateral hearing loss on a 
secondary basis.

This claim was ultimately denied by the Board on the grounds 
that it was not well grounded, and that decision was vacated 
and remanded for consideration of the Veterans Claims 
Assistance Act.

In a statement submitted by the veteran, received in August 
1989, he specifically requested entitlement to service 
connection for hearing loss as secondary to the service-
connected chronic otitis externa.  

In a January 1990 rating decision, the RO adjudicated the 
issue of service connection for bilateral hearing loss 
secondary to otitis externa.  The veteran has not been 
provided with a statement of the case or supplemental 
statement of the case considering his claim for service 
connection on a secondary basis.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, to afford due process of 
law, and to fulfill its duty to assist, it is the opinion of 
the Board that further development in this case is warranted.  
Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
PTSD, bilateral hearing loss, and 
hepatitis, ever since his discharge from 
service.  After securing the necessary 
releases, the RO should request copies of 
any previously unobtained medical records 
for association with the claims folder.  
This should specifically include complete 
treatment records from the Honolulu VA 
Medical Center.  

2.  The RO should request that the 
National Personnel Records Center (NPRC) 
provide any additional service medical 
records.  The RO should request complete 
clinical records of the veteran's 
clinical visit in October 1968 for 
hepatitis check, as well as all records 
of the appendectomy in service, to 
include operative reports, laboratory 
reports, physician's notes, or other 
available records.  

3.  The RO should also contact the 
National Archives and Records 
Administration (NARA) to obtain all 
pertinent records relating to the 
veteran's alleged stressors, to the 
extent they are not already of record.  
The RO should also attempt to obtain the 
operational reports, daily journal 
entries and duty rosters, lessons learned 
statements, or any other information 
regarding the activities of the Patrol 
Squadron Six that would provide 
information about the events related by 
him.  

4.  When this information has been 
obtained, it, together with the stressor 
information that has already been 
provided by/obtained from the veteran, 
should be forwarded to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150, and attempt to verify the 
veteran's claimed stressors.  The 
USASCRUR should also be requested to 
review whether the veteran's duties as an 
aircraft electrician and a member of the 
Patrol Squadron Six included patrols and 
likely encounters with enemy forces.  Any 
information obtained is to be associated 
with the claims folder.  This development 
must be undertaken even if the veteran 
fails to respond to the request for 
additional information.  

If pertinent record remain classified the 
RO should request that the Department of 
Defense or the pertinent service branch 
assign one person to review the pertinent 
records, and without divulging specific 
contents of the same, corroborate whether 
in fact the veteran experienced or could 
have experienced the stressors in 
question.  See Joint Motion, p. 4.

6.  Thereafter, the RO should list the 
stressors supported by credible evidence, 
as well as unverified stressors together 
with a determination as to whether the 
veteran participated in combat, and 
schedule the veteran for psychiatric 
examinations by two psychiatrists who 
have not previously examined him, for the 
specific purpose of determining whether a 
diagnosis of PTSD can be made.  The 
entire claims folder must be made 
available to and should be reviewed by 
each examiner prior to the examination.  

(a).  The examination report(s) 
should include a detailed account of 
all psychiatric pathology found to 
be present, and the two VA examiners 
should consult with one another in 
order to provide one joint opinion, 
supported adequately by reasons and 
bases, as to whether a diagnosis of 
PTSD is appropriate.  The examiners 
should integrate the previous 
psychiatric findings and diagnoses, 
in order to obtain a true picture of 
the nature of the veteran's 
psychiatric status and whether a 
PTSD diagnosis is appropriate.  The 
determination as to the appropriate 
psychiatric diagnosis should be made 
in accordance with the provisions of 
the American Psychiatric 
Association, Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed., revised 1994) 
(DSM-IV).

(b).  If a diagnosis of PTSD is 
appropriate, the examiners should 
specify the stressors that support 
the diagnosis.  

(c).  All necessary special studies 
and tests should be conducted.  If 
there are no stressors sufficient to 
cause PTSD, or if PTSD is not found, 
that matter should also be 
specifically set forth.  The 
examiners' opinion should adequately 
summarize the relevant history and 
clinical findings, and provide 
detailed explanations as to all 
medical conclusions rendered.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the examiners.  

If PTSD is diagnosed on the basis of a 
stressor for which credible supporting 
evidence has not been obtained, and if 
the veteran is found to not have 
participated in combat; the RO should 
take all necessary steps to obtain 
credible supporting evidence of the 
stressor which served as the basis for 
the diagnosis.

7.  The veteran should be afforded a VA 
audiology examination to determine the 
nature, extent, and etiology of his 
bilateral hearing loss.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claim file.  If a 
bilateral hearing loss is diagnosed, the 
examiner should render an opinion 
concerning the date of onset and etiology 
of any current hearing loss.  
Specifically, the examiner is requested 
to offer an opinion regarding whether it 
is at least as likely as not the 
bilateral hearing loss is causally or 
etiologically related to acoustic trauma 
the veteran was reportedly exposed to 
during active service.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.  

8.  Thereafter, the veteran should be 
afforded a VA examination by a specialist 
in liver diseases, in order to determine 
the presence and etiology of any liver 
disorder, including hepatitis.  The 
claims folder and a copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary diagnostic tests should be 
conducted.  After reviewing the file, 
obtaining a detailed history from the 
veteran, and considering the findings 
shown on the evaluation, the examiner 
should specifically state whether the 
examination provides evidence of the 
presence of a liver disorder, including 
hepatitis.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that hepatitis is 
related to service or any incident 
therein.  

9.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examination reports do not include 
adequate responses to the specific 
opinions requested, the reports must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, is completed.  

10.  The RO should then readjudicate the 
veteran's claims of service connection 
for bilateral hearing loss, PTSD, and 
hepatitis, based on all pertinent 
evidence of record.  In its consideration 
of the claim for PTSD, the RO must 
address all issues and concerns that were 
noted in the REMAND.  If the 
determination remains adverse to the 
veteran, both he and his attorney should 
be furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence and all applicable laws and 
regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable 
time period in which to respond.  

11.  The RO should reexamine the 
veteran's claim for service connection 
for bilateral hearing loss on a de novo 
basis, to determine whether additional 
development or review is warranted.  If 
no preliminary action is required, or 
when it is completed, the RO should 
prepare a SOC in accordance with 38 
C.F.R. § 19.29, unless the matter is 
resolved by granting the benefits sought 
on appeal, or the NOD is withdrawn.  
However, the claim should be certified to 
the Board for appellate review if, and 
only if, a timely substantive appeal is 
received.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



